                    Case 1:20-cv-00593-LGS Document 34 Filed 04/24/20 Page 1 of 1




                                                                                      Edward Y. Kroub – Attorney
                                                                                     300 Cadman Plaza W, 12th Floor
                                                                                                Brooklyn, NY 11201
                                                                                   P: 929-575-4175 | F: 929-575-4195
                                                                                  E: Edward@cml.legal | W: cml.legal


                                                        4/23/2020

                                                                                                       VIA ECF
          The Honorable Lorna G. Schofield
          United States District Judge
          Southern District of New York
          40 Foley Square
          New York, New York 10007

                 Re:     Gordon v. Equifax Information Services, LLC, et al., 1:20-cv-00593-LGS

          Dear Judge Schofield:

                  We represent plaintiff Chaim Gordon in the above-referenced action and write on consent
          of all parties in advance of the upcoming April 30, 2020 initial pre-trial conference. The parties
          had already filed a case management plan in this action on March 17, 2020, which outlined a
          schedule calling for the close of all discovery within six months from the date of the originally
          scheduled March 24, 2020 conference.

                 Since there are no issues to raise with the Court at this time – and as permitted by the
          Court’s Individual Practices – the parties respectfully request that the Court cancel the April 30,
          2020 initial pretrial conference. We respectfully request that the Court modify by an additional
          60 days each of the dates outlined in the case management plan filed on March 17, 2020 to both
          account for the month that already transpired since that March 17th filing, plus an additional
          month to account for COVID-19 related delays.

                 We thank the Court for its consideration of the above request.

                                                        Respectfully submitted,
                                                        /s/ Edward Y. Kroub
                                                        EDWARD Y. KROUB

          cc:  All Counsel of Record (via ECF)
Application GRANTED in part. The initial pretrial conference scheduled for April 30, 2020, is cancelled.

The case management plan and scheduling order will issue in a separate order. The parties’ attention is particularly
directed to the provisions for periodic status letters, and the need for a pre-motion letter to file a Rule 12 motion
and to avoid cancellation of the final conference and setting of a trial date. The parties should be aware that the
Court does not extend the deadlines for fact or expert discovery absent compelling circumstances.

The Clerk of Court is respectfully directed to close Dkt. No. 33.

Dated: April 24, 2020
       New York, New York
